IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                       _____________________

                            No. 98-41529
                          Summary Calendar
                       _____________________

WOODROW WILSON WILLIAMS,

                                               Plaintiff-Appellant,

                                versus

MARY CHOATE, in her official capacity
as Sheriff of Bowie County, Texas;
RICK HART, in his official capacity as
Warden, Bi-State Detention Center;
STEVE HICNIGHT; RICHARD REDDICK;
JERRY STRINGFELLOW; LINDA D. HALL;
JOHN ELLIS; JACK STONE, in his official
capacity as Commissioner; B. GRIMES,
in his official capacity as Commissioner;
DALE BARRETT, in his official capacity
as Commissioner; PAUL FANNIN, in his
official capacity as Commissioner;
BOWIE COUNTY, TEXAS,

                                            Defendants-Appellees.
_________________________________________________________________

           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 5:94-CV-122
_________________________________________________________________

                           January 27, 2000

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Woodrow Wilson Williams, Texas prisoner # 672377, appeals the

summary judgment in favor of defendants Steve Hicnight, Jerry

Stringfellow, and Linda D. Hall in his civil rights action filed


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
and adjudicated pursuant to 42 U.S.C. § 1983.                 Williams also

challenges the dismissal of his claims against defendant Mary

Choate under 28 U.S.C. § 1915.

     Summary judgment is proper when, viewing the evidence in the

light most favorable to the nonmovant, “there is no genuine issue

as to any material fact and . . . the moving party is entitled to

judgment as a matter of law.”        Amburgey v. Corhart Refractories

Corp., 936 F.2d 805, 809 (5th Cir. 1991); FED R. CIV. P. 56(c).          If

the moving party meets the initial burden of establishing that

there is no genuine issue, the burden shifts to the nonmoving party

to produce evidence of the existence of a genuine issue for trial.

Celotex Corp. v. Catrett, 477 U.S. 317, 321 (1986).           The nonmovant

cannot   satisfy   his   summary   judgment   burden   with    conclusional

allegations, unsubstantiated assertions, or only a scintilla of

evidence.   Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir.

1994)(en banc).

     The magistrate judge did not err in concluding that Hicnight

was not deliberately indifferent to Williams’s needs after he

complained about his dealings with another prisoner.             Williams’s

complaint showed that Hicnight took actions after learning of

Williams’s grievance to ensure that Williams and the other prisoner

would be separated.      Williams has not countered Hicnight’s sworn

statement asserting that he had nothing to do with placing the

other prisoner in the same pod with Williams on the night Williams

was attacked.




                                     2
     The magistrate judge also did not err in concluding that Hall

and Stringfellow were not deliberately indifferent to Williams’s

medical needs in their treatment of his chest wound.   See Estelle

v. Gamble, 429 U.S. 97, 106 (1976).        The magistrate judge’s

decision is AFFIRMED as to the summary judgment motions.

     The district court may dismiss an in forma pauperis complaint

as frivolous if    it lacks an arguable basis in law or fact.

See § 1915(e)(2)(B)(in); see Siglar v. Hightower, 112 F.3d 191, 193

(5th Cir. 1997).   The magistrate judge correctly determined that

Choate could not be held liable to Williams under a theory of

respondeat superior and dismissed his claims under § 1915.       See

Baskin v. Parker, 602 F.2d 1205, 1207-08 (5th Cir. 1979). Williams

also asserts on appeal that Choate set improper policies and

procedures for the detention facility.     He did not raise this

ground for relief in the district court.      “‘The Court will not

allow a party to raise an issue for the first time on appeal merely

because a party believes that he might prevail if given the

opportunity to try again on a different theory.’” Leverette v.

Louisville Ladder Co., 183 F.3d 339, 342 (5th Cir. 1999)(citing

Forbush v. J.C. Penney Co., 98 F.3d 817, 822 (5th Cir. 1996)).   The

ruling of the magistrate judge is AFFIRMED.

     Williams’s motion to supplement the record with X-rays is

DENIED.

                                                         AFFIRMED;
                                                    MOTION DENIED.




                                3